UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC Form 10-Q (MARK ONE) x QUARTERLYREPORTUNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly periodendedMarch 31, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission File Number: 000-32829 ANGEL ACQUISITIONCORP. (Exact name of small business issuer in its charter) Nevada 06-1588136 (State of incorporation) (IRS Employer ID Number) 1802 N. Carson Street, Suite 212-3018,Carson City, Nevada 89701 (Address of principal executive offices) (Zip Code) (775) 887-0670 (Issuer's telephone number) (Former name, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of April 19, 2008, the issuer had 1,439,201 shares of its common stock issued and outstanding. Transitional Small Business Disclosure Format (check one): Yes oNo x Table of Contents Table of Contents Page PART I FINANCIAL INFORMATION Item 1 Financial Statements 3 Item 2 Management’s Discussion and Analysis or Plan of Operation 12 Item 3 Quantitative and Qualitative Disclosures About Market Risk 15 PART II OTHER INFORMATION Item 1 Legal Proceedings 16 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3 Defaults Upon Senior Securities 16 Item 4 Submission of Matters to a Vote of Security Holders 16 Item 5 Other Information Item 6 Exhibits 17 Signatures 18 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements The accompanying unaudited interim financial statements of Angel Acquisition Corp. ("Angel") have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission ("SEC"), and should be read in conjunction with the audited financial statements and notes thereto contained in Angel’s Annual Report filed with the SEC on Form 10-KSB. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements which would substantially duplicate the disclosure contained in the audited financial statements for 2006 as reported in the 10-KSB have been omitted. ANGEL ACQUISITION CORP. CONSOLIDATED BALANCE SHEET AS OF MARCH 31, 2008 (UNAUDITED) ASSETS Cash $ 3,852 Prepaids and other current assets 829 Total current assets 4,681 Property, plant and equipment, net of accumulated depreciation of $91,057 3,088,733 Other Assets 306,717 Goodwill 377,248 TOTAL ASSETS $ 3,769,379 LIABILITIES AND STOCKHOLDERS' EQUITY Accounts Payable $ 55,629 Accrued Expenses 322,258 Current portion of notes payable 2,549,884 Total current liabilities 2,927,771 Note payable, long term 2,195,386 Accrued Derivative Liability 326,562 TOTAL LIABILITIES 5,449,719 MINORITY INTEREST 177,069 STOCKHOLDERS' EQUITY: Series A preferred stock, $0.00001 par value, 10,000,000 shares authorized, 9,000,000 shares issued or outstanding 90 Series B preferred stock, $0.00001 par value, 50,000,000 shares authorized, 30,000,000 shares issued or outstanding 300 Series C preferred stock, $0.00001 par value, 30,000,000 shares authorized, No shares issued and outstanding - Common stock, $0.00001 par value, 25,000,000,000 shares authorized, 1,439,201 shares issued; and outstanding 14 Shares not yet earned (227,000 ) Additional paid-in capital 17,718,774 Accumulated deficit (19,349,587 ) Total stockholders' equity (1,857,409 ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 3,769,379 The accompanying notes are an integral part of these financial statements. 3 Table of Contents ANGEL ACQUISITION CORP.CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) Three Months Ended Three Months Ended March 31, 2008 March 31, 2007 Revenues $ 133,433 $ 323,346 Cost of goods sold 34,737 212,469 Gross profit 98,696 110,877 Operating expenses General and administrative 202,850 162,854 Facilities and rent 6,801 16,368 Consulting, legal and professional 245,751 1,806,155 Payroll and related costs 18,020 122,483 Total operating expenses 473,422 2,107,880 Loss from operations (374,726 ) (1,997,003 ) Interest expense (93,006 ) (98,783 ) Minority interest 46,603 25,494 Other (6,529 ) 5,775 Derivitve liability 271,578 (26,000 ) Net loss $ (156,080 ) $ (2,102,067 ) Net loss per share of common stock- basic and diluted $ (0.11 ) (2.06 ) Weighted average number of shares of common stock outstanding 1,369,639 1,021,302 The accompanying notes are an integral part of these financial statements. 4 Table of Contents ANGEL ACQUISITION CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) Three Months Ended Three Months Ended March 31, 2008 March 31, 2007 Cash flows from operating activities: Net loss for the period $ (156,080 ) $ (2,102,067 ) Minority Interest in Net Loss 35,538 9,353 Adjustments to reconcile net loss to net cash used by operating activities: Depreciation 7,697 8,165 Common stock issued for services 155,850 1,709,600 Changes in assets and liabilities: Prepaid Expenses 207 (1,000 ) Other assets (189,398 ) (3,303 ) Accounts payable and accrued liabilities 147,904 58,580 Net cash used in operating activities 1,718 (320,672 ) Cash flows from investing activities: Purchase of property and equipment - ( 82,300 ) Sale of Property - 115,000 Net cash used in investing activities - 32,700 Cash flows from financing activities: Proceeds from notes payable/net of repayments - 157,593 Proceeds from subscribed stock 24,920 94,946 Proceeds from sale of common stock 141,361 77 000 Changes in Derivative liability ( 271,578 ) 26,000 Shares not yet issued 99,724 9,000 Shares issued for reduction of debt ( 9,585 ) (30,993 ) Net cash flow from financing activities (15,158 ) 297,146 Net Increase (decrease) in cash (13,440 ) 10,044 Cash at beginning of period 17,292 35,187 Cash at end of period 3,852 44,361 SUPPLEMENTAL CASH FLOW INFORMATION: Interest Paid $ 55,401 $ 67,423 SUPPLEMENTAL SCHEDULE OF NONCASH INVESTING AND FINANCING ACTIVITIES: Common stock issued to satisfy liabilities $ 9,585 $ 30,993 The accompanying notes are an integral part of these financial statements. 5 Table of Contents ANGEL ACQUISTION CORP. NOTES TO UNAUDITED FINANCIAL STATEMENTS FOR THE PERIOD ENDED March 31, 2008 NOTE A - ORGANIZATION AND DESCRIPTION OF BUSINESS Angel Acquisition Corp. (formerly Palomar Enterprises, Inc.) was incorporated on March 10, 1999 in accordance with the laws of the State of Nevada. Effective April 21, 2008 Palomar changed its name to Angel Acquisition Corp to properly reflect the change in business direction. NOTE B - PREPARATION OF FINANCIAL STATEMENTS The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Management further acknowledges that it is solely responsible for adopting sound accounting practices, establishing and maintaining a system of internal accounting control and preventing and detecting fraud. The Company's system of internal accounting control is designed to assure, among other items, that 1) recorded transactions are valid; 2) valid transactions are recorded; and 3) transactions are recorded in the proper period in a timely manner to produce financial statements which present fairly the financial condition, results of operations and cash flows of the Company for the respective periods being presented The Company is in the real estate development and mortgage business employing 13 real estate brokers. NOTE C - GOING CONCERN UNCERTAINTY The Company has been unable to generate sufficient operating revenues and has incurred operating losses. The Company is operating as a mortgage broker and real estate developer. However, the Company is dependent upon the available cash on hand and either future sales of securities or upon its current management and/or advances or loans from controlling shareholders or corporate officers to provide sufficient working capital. The Company has now changed its direction and while continuing in the mortgage business is now concentrating on taking private companies public. There is no assurance that the Company will be able to obtain additional funding through the sales of additional securities or, that such funding, if available, will be obtained on terms favorable to or affordable by the Company. It is the intent of management and controlling shareholders to provide sufficient working capital necessary to support and preserve the integrity of the corporate entity. However, there is no legal obligation for either management and/or controlling shareholders to provide such additional funding. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. The financial statements do not include any adjustments that might result from this uncertainty. 6 Table of Contents NOTE D - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES 1.
